Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The evidence before the Unemployment Insurance Appeal Board supports its conclusion that although claimant may have had good cause to refuse to work evening hours, he did not have sufficient reason to refuse to work at another location of the employer’s business. The second location would have enabled claimant to continue to work in the daytime. The record also establishes that the employer’s refusal to reimburse claimant for his travel time was not unreasonable. Although claimant contended that at the time of his being hired, the employer agreed that he would work exclusively at only one location, the employer disputed that assertion. Questions of credibility are left solely to the Board and it was free to accept the employer’s testimony and reject claimant’s testimony (see, Matter of Nunes [Roberts], 98 AD2d 934). Accordingly, the decision that claimant left his employment without good cause is supported by substantial evidence and must be upheld (see, Matter of Baker [Hartnett] 147 AD2d 790, appeal dismissed 74 NY2d 714).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.